DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
                        2.         Claims 22-26, 28-36, 38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.          

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21, 27, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over De et al (WO 2009/036792, hereinafter De) in view of China (CN 103152770A, hereinafter China).
	Regarding claims 21 , De discloses a method, comprising:
generating a packet (page 5; lines 25-30; forwarding nodes information in the packet) based on address information of forwarding nodes on a packet forwarding path (page 2; lines 12-17; multi-hopping and page 6; lines 1-4 ), wherein the packet comprises a first indication field, the first indication field indicates a compressed first element and a compressed second element (page 6; lines 18-32; compressed addresses for multiple nodes), a first element comprises address information of a first forwarding node on the packet forwarding path, and a second element comprises address information of a second forwarding node on the packet forwarding path (page 7; lines 12-22; compressed address information of multiple nodes), the first forwarding node and the second forwarding node are different forwarding nodes (page 8; lines 17-22; different nodes), and sending the packet (page 9; lines 19-22; sending the packet). 
	De does not explicitly disclose a first address compression manner is used to compress the first element to form the compressed first element, a second address compression manner is used to compress the second element to form the compressed second element, and the first address compression manner is a different compression manner than the second address compression manner.
	In an analogous art China discloses a first address compression manner is used to compress the first element to form the compressed first element, a second address compression manner is used to compress the second element to form the compressed second element, and the first address compression manner is a different compression manner than the second address compression manner (abstract; different type of compressions for different addresses). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify De’s method and system by adding China's limitation in order to expedite routing in a communication system.
Regarding claim 29, De discloses receiving a packet (page 5; lines 25-30; wherein the packet comprises a first indication field, the first indication field indicates a compressed first element and a compressed second element (page 6; lines 18-32; compressed addresses for multiple nodes), a first element comprises address information of a first forwarding node on the packet forwarding path, and a second element comprises address information of a second forwarding node on the packet forwarding path (page 7; lines 12-22; compressed address information of multiple nodes), the first forwarding node and the second forwarding node are different forwarding nodes (page 8; lines 17-22; different nodes); determining address information of a next forwarding node of the packet based on the first indication (page 8; lines 17-22);and sending the packet to the next forwarding node based on the address information of the next forwarding node (page 9; lines 19-22; sending the packet based on the forwarding address stored in the packet). 
	De does not explicitly disclose a first address compression manner is used to compress the first element to form the compressed first element, a second address compression manner is used to compress the second element to form the compressed second element, and the first address compression manner is a different compression manner than the second address compression manner.
	In an analogous art China discloses a first address compression manner is used to compress the first element to form the compressed first element, a second address compression manner is used to compress the second element to form the compressed second element, and the first address compression manner is a different compression manner than the second address compression manner (abstract; different type of compressions for different addresses). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify De’s method and system by adding China's limitation in order to expedite routing in a communication system.
Regarding claims 27 and 37, De does not explicitly disclose wherein the packet further comprises a second indication field, and the second indication field indicates the first address compression manner  and the second address compression manner used to form the compressed first element and the compressed second element indicated by the first indication field.
In an analogous art, China discloses wherein the packet further comprises a second indication field, and the second indication field indicates the first address compression manner  and the second address compression manner used to form the compressed first element and the compressed second element indicated by the first indication field. (abstract; different type of compressions for different addresses). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify De’s method and system by adding China's limitation in order to expedite routing in a communication system.
Regarding claim 39, a processor and a transmitter to implement the method steps of claim 21 (fig, 2; page 36; lines 20-22).

Conclusion	
                        4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462